CLYDE “ED” SNIFFEN, JR.
ACTING ATTORNEY GENERAL
Lael A. Harrison
Assistant Attorney General
Alaska Bar No. 0811093
Alaska Department of Law
P.O. Box 110300
Juneau, AK 99811-0300
Telephone: 907.465.3600
Facsimile: 907.465.3019
Email: lael.harrison@alaska.gov

Attorney for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 THE ALASKA LANDMINE LLC and
 JEFFREY LANDFIELD,

               Plaintiffs,
                                                 Case No.: 3:20-cv-00311-JMK
 v.

 MICHAEL J. DUNLEAVY, in his                     REQUEST FOR ORAL ARGUMENT
 official capacity as Governor of the State
 of Alaska; BEN STEVENS, in his official
 capacity as Chief of Staff to the Governor
 of the State of Alaska; and JEFF
 TURNER, in his official capacity as
 Deputy Communications Director
 for the Office of the Governor of the State
 of Alaska,

               Defendants.


       Defendants request that this Court schedule oral argument on Plaintiffs’ Motion

for a Preliminary Injunction after briefing is complete.




         Case 3:20-cv-00311-JMK Document 11 Filed 12/23/20 Page 1 of 2
      DATED: December 23, 2020.

                                                  CLYDE “ED” SNIFFEN, JR.
                                                  ACTING ATTORNEY GENERAL


                                                  By:   s/ Lael Harrison
                                                        Lael A. Harrison
                                                        Assistant Attorney General
                                                        Alaska Bar No. 0811093
                                                        Alaska Department of Law
                                                        P.O. Box 110300
                                                        Juneau, AK 99811-0300
                                                        Telephone: 907.465.3600
                                                        Facsimile: 907.465.3019
                                                        Email: lael.harrison@alaska.gov

                            CERTIFICATE OF SERVICE

      I certify that on December 23, 2020, the foregoing Request for Oral Argument was

served on the following via email:

      Matthew Singer
      Lee C. Baxter
      Schwabe, Williamson & Wyatt, P.C.
      420 L Street
      Suite 400
      Anchorage, AK 99501
      msinger@schwabe.com
      lbaxter@schwabe.com

s/ Richard J. Carter
Richard J. Carter, Legal Support Coordinator




The Alaska Landmine, et al. v. Dunleavy, et al.            Case No.: 3:20-cv-00311-JMK
REQUEST FOR ORAL ARGUMENT                                                     Page 2 of 2
         Case 3:20-cv-00311-JMK Document 11 Filed 12/23/20 Page 2 of 2
